Citation Nr: 0515778	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  96-07 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active military service from April 1969 to 
October 1971; his service included a tour of duty in the 
Republic of Vietnam from September 1970 to September 1971.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 1995 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  The Board has remanded the case previously, 
most recently in June 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that entitlement to service connection 
for PTSD is warranted because he has this disability as a 
consequence of his service in Vietnam.  In support of his 
claim, he has submitted various private examination reports 
showing his psychiatric diagnoses include PTSD, which has 
generally been related to his experiences while serving in 
Vietnam.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303.  The law also provides 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  In 
determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

In June 1999, revised regulations concerning PTSD were 
published in the Federal Register, which reflected the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Cohen v. Brown, 10 Vet. App. 128 (1997).  
Changes to 38 C.F.R. § 3.304(f) were made effective the date 
of the Cohen decision.  Service connection for PTSD requires 
(1) medical evidence establishing a diagnosis of the 
condition in accordance with the provisions of 38 C.F.R. 
§ 4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f); Cohen.  

In confirming and continuing the denial of this claim, the RO 
concluded that none of the veteran's reported stressors had 
been verified because the evidence did not reflect his 
personal participation in specific events.  

In support of this claim, in his statements and sworn 
testimony, the veteran identifies the following as stressors:  
having witnessed casualties from his units; having 
participated in flight operations that evacuated dead U.S. 
personnel from the battlefield; having served as a door 
gunner on a helicopter during operations against enemy ground 
forces; having been attacked by enemy mortar fire; and deaths 
of friends from his and other units.  

The record shows that in August 2004, in response to a July 
2003 request from the RO, the United States Armed Services 
Center for Research of Unit Records (USACRUR) reported that 
without more detailed information it could not verify the 
veteran's reports of having helped evacuate dead and wounded 
and could not verify that he performed duty as a door gunner.  
USACRUR did, however, report that the 608th Transportation 
Company (608th Trans Co), which was the veteran's assigned 
unit from November 1970 to July 1971, was located at Dong Ba 
Thin and said that retrograde missions handled by the 608th 
Trans Co were accomplished at Cam Ranh Bay Air Base.  The 
USACRUR stated that Operational Report - Lessons Learned (OR-
LL) submitted by Headquarters, 4th Battalion, 60th Artillery 
for the period ending April 30, 1971 stated that Dong Ba Thin 
and Cam Ranh Bay were attacked several times during February 
1971.  In particular, it stated that Cam Ranh Bay Air Base 
received rocket attacks on February 1st and 27th and that Dong 
Ba Thin received mortar attacks on February 1st, 7th, 25th, and 
28th.  The Board notes that the veteran's service personnel 
records indicate he was at Dong Ba Thin during at least part 
of his assignment with the 608th Trans Co.  

In light of the foregoing, the evidence indicates that the 
claimed stressor of having undergone mortar attacks occurred.  
The Board recognizes that the above evidence does not 
definitively establish his personal presence at Dong Ba Thin 
when the documented mortar attacks occurred.  It is not, 
however, essential that VA reach a determination of the 
veteran's personal presence at specific attacks.  In Suozzi 
v. Brown, 10 Vet. App. 307 (1997), the Court held that by 
requiring corroboration of every detail, including the 
veteran's personal participation, VA defined "corroboration" 
far too narrowly.  Id. at 311.  In Suozzi, the Court found 
that a radio log, which showed that the veteran's company had 
come under attack, was new and material evidence to warrant 
reopening a claim of service connection for PTSD, despite the 
fact that the radio log did not identify the veteran's 
participation.  The Court further stressed that the evidence 
favorably corroborated the veteran's alleged in-service 
stressor.  Id.  

Moreover, in Pentecost v. Principi, 16 Vet. App. 124 (2002), 
the Court strongly reaffirmed its holding in Suozzi.  In that 
case, the Court stated that the veteran's unit records 
constituted independent descriptions of rocket attacks that 
were experienced by the veteran's unit when he was stationed 
in Vietnam, which, when viewed in the light most favorable to 
the veteran, objectively corroborated his claim of having 
experienced rocket attacks.  The Court reiterated that, 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks.  In doing so, the Court underscored that it had made 
clear in Suozzi that corroboration of every detail of a 
claimed stressor is not required, and that his presence with 
his unit at the time the attacks occurred corroborated his 
statement that he experienced such attacks personally, and 
thus his unit records were clearly credible evidence that the 
rocket attacks that he alleges occurred did, in fact, occur.  
Id. at 128-29.  

In its June 2003 remand, the Board specifically requested 
that the RO arrange for a VA examination of the veteran.  
There is no indication in the record that the RO took any 
action in this regard.  The Board recognizes that the veteran 
has stated that he would decline to take a mental 
examination, but a medical opinion to the effect that any 
current PTSD is related to the veteran's confirmed stressor, 
that is, exposure to mortar attacks, is necessary to 
substantiate his claim.  As such evidence is not currently of 
record, the veteran should be afforded an opportunity, if 
possible, for a VA examination and medical opinion.  

As to arranging for a VA psychiatric examination, the Board 
notes that the veteran continues to be incarcerated in South 
Carolina.  The Court has consistently held that a veteran who 
is incarcerated is entitled to the same care and 
consideration given to his nonincarcerated colleagues.  See 
Bolton v. Brown, 8 Vet. App. 185, 191 (1995); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, in Bolton, 
the Court stated, "Under the unique circumstances presented 
by this case, where the Secretary has determined that the 
veteran is not available to participate in a VA examination 
under regular conditions, and in keeping with the "caution" 
of Wood, a remand was required to provide the Secretary with 
another opportunity to fulfill his statutory duty to assist."  
Id. at 191.  

Accordingly, the case is REMANDED for the following actions:  

1.  The AMC should contact the veteran 
and request that he identify all VA and 
non-VA health care providers that have 
treated him since service for psychiatric 
problems.  This should specifically 
include records of his care at Allendale 
Correctional Institution, Perry 
Correctional Institution, and Tyger River 
Correctional Institution dated since 
January 1996.  The aid of the veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.  

The AMC should also request that the 
veteran provide any evidence in his 
possession that pertains to his claim for 
service connection for PTSD.  He should 
also be requested to state whether he 
will cooperate with scheduling of an 
examination related to his claim.  

2.  If the veteran indicates that he will 
participate in an examination, the AMC 
should then take appropriate steps to 
schedule the veteran for a psychiatric 
examination.  The AMC should contact the 
correctional facility where the veteran 
is incarcerated so that every possible 
means of conducting the examination is 
explored.  The AMC must document all 
efforts to conduct the examination.  

In light of the veteran's incarceration, 
the AMC should take note of the Court's 
instructions in Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991) (the Court 
instructed those who adjudicate claims of 
incarcerated veterans to be certain that 
they tailor their assistance to the 
peculiar circumstances of confinement).  
See also Bolton v. Brown, 8 Vet. App. 
185, 190-91 (1995).  

Thus, the AMC should arrange for a 
psychiatric examination of the veteran to 
confirm or rule out a diagnosis of PTSD.  
All indicated tests should be performed.  
If the veteran is found to have PTSD, the 
examiner is requested to state 
specifically whether having been exposed 
to mortar attacks in Vietnam is a 
stressor upon which the diagnosis is 
based.  The examiner should explain the 
rationale for all opinions.  The claims 
file must be made available for the 
examiner's review of pertinent documents 
therein, and the examination report must 
reflect that the examiner reviewed the 
claims file. 

3.  Then, after undertaking any 
additional development warranted, the AMC 
should readjudicate the issue of 
entitlement to service connection for 
PTSD.  If the claim remains denied, the 
AMC should issue a supplemental statement 
of the case, and the veteran and his 
representative should be provided an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


